              Case: 3:12-cr-00077-WHR Doc #: 36 Filed: 10/05/20 Page: 1 of 1 PAGEID #: 182


 PROB 35                    Report and Order Terminating Supervised Release
(Rev. 5/01)                              Prior to Original Expiration Date


                                     UNITED STATES DISTRICT COURT
                                                            FOR THE

                                                   Southern District of Ohio

                UNITED STATES OF AMERICA

                                v.                                     Crim. No. 0648 3:12CR00077 (1)
                       Delmain Lee Fannin



          On July 19, 2019 the above named was placed on supervised release for a period of 3 years. The supervised

releasee has complied with the rules and regulations of supervised release and is no longer in need of supervision. It is

accordingly recommended that the supervised releasee be discharged from supervision.

                                                                         Respectfully submitted,




                                                                                     Kelvin Gover , U.S. Probation Officer




                                                      ORDER OF COURT
          Pursuant to the above report, it is ordered that the supervised releasee be discharged from supervision

and that the proceedings in the case be terminated.

          Dated this     2nd           day of         October                          , 20    20        .



                                                                                                                (tp - per Judge Rice
                                                                                                                authorization after his
                                                                                                                review)
                                                                                       United States District Judge
